Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as frequency, voltage, or strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O’Reilly, 56 I.S. (15 How.) at 112-14.  Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

…a signal does not fall within one of the four statutory classes of Sec 101.

…signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.
	
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 19 and 20 are drawn to functional descriptive material recorded on one or more computer readable media.  A computer readable medium can be defined as encompassing statutory medium, but it also encompasses non-statutory subject matter such as a signal or 
A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101.  Rather, “signal” is a form of energy, in the absence of any physical structure of tangible material.
Because the full scope of the claim encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to "a non-transitory computer readable medium encoded with a computer program.”  Any amendment to the claim should be commensurate with its corresponding disclosure.
It is noted that claims 1-18 are considered eligible subject matter.  Even if the claimed invention is directed to an abstract idea, there is evidence of “significantly more” as the claims provide improvements to another technology or technical field, claiming mathematical calculations applied to a specific process to generate attention data for images.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 5 and 14 recite the limitation "the first model" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 20160358035 (Ruan et al).
Regarding claim 1, Ruan et al discloses a computer-implemented method (fig. 1), comprising: obtaining, by one or more processing units (page 4, paragraph 47), a plurality of image frames from a video stream (fig. 1, item 10, page 3, paragraph 41); generating an original attention for a first image frame of the plurality of image frames, since each frame is processed, and local saliency is acquired in step 11 of fig. 1; identifying at least one interested area in the first image frame (fig. 1, item 12); generating a local attention for each of the at least one interested area, i.e. the attention gathered from the refinement of fig. 1, item 13; and generating a total attention for the first image frame based on the original attention of the first image frame and the local   
Claims 11 and 19 are rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claims 11 and 19.  Claims 11 and 19 distinguish from claim 1 only in that claim 11 and 19 are apparatus with processing units, memory coupled to the processing units and program instructions stored in the memory and expected by the professing units to perform the method, and a computer program product comprising a computer readable storage medium executing program instructions of claim 1, respectively.  Ruan et al teaches further this feature, i.e. the hardware and software description provided in page 4, paragraph 47, to carry out the steps carried out by the apparatus of fig. 1. 
Regarding claim 2, Ruan et al discloses generating the original attention for the first image frame comprises: generating the original attention based on a first model (fig. 1, item 11, page 3, paragraph 41) and the plurality of image frames since the frame comes from the plurality of frames (page 3, paragraph 41).
Regarding claim 4, Ruan et al discloses identifying the at least one interested area in the first image frame comprises: recognizing at least one object in the first image frame, the candidate region (fig. 1, item 12); and identifying an area comprising the at least one object as an interested area (fig. 4, D12).  
Regarding claim 6, Ruan et al discloses, when reinterpreting the original attention as one of the regions calculated in page 5, paragraph 63, and the local attention as another of the attention areas of page 5, paragraph 63, and the total attention as the summed attention of page 5, paragraph 63, generating the total attention for the first 
Regarding claim 7, Ruan et al discloses the weights are assigned based on an action associated with the object in each of the at least one interested area, the action associated with noise due to high-frequency components of the object and thus needing to be assigning weights, or simply the action of finding reliability of the object, the weights are assigned therefrom (page 5, paragraph 57, page 5, paragraph 58, respectively).
Regarding claim 8, Ruan et al discloses, when reinterpreting the original attention as one of the regions calculated in page 5, paragraph 63, and the local attention as another of the attention areas of page 5, paragraph 63, and the total attention as the summed attention of page 5, paragraph 63, generating the total attention for the first image frame comprises: calculating a sum of the original attention and the local attention as the total attention (page 5, paragraph 63).  
Regarding claim 9, Ruan et al discloses obtaining for the first image frame, a frame feature matrix based on a second model, i.e. the saliency which indicates saliency per pixel and thus features from the frame in matrix form (fig. 1, d15) based on second model of fig. 1, item 15, a neural network; and determining, for the first image frame, an optimized frame feature matrix (fig. 1, item d16) based on the frame feature matrix, since d15 is input to find d16, and the total attention, when interpreting total attention as interpreted from claim 8, fig. 1, item D13 is input as part of the process to get to item 15.  
Claims 12, 13, 15, 16, 17 and 18 are is rejected for the same reasons as claims 2, 4, 6, 7, 8 and 9, respectively.  Thus, the arguments analogous to that presented above for claims 2, 4, 6, 7, 8 and 9 are equally applicable to claims 12, 13, 15, 16, 17 and 18. Claims 12, 13, 15, 16, 17 and 18 distinguishes from claim 2, 4, 6, 7, 8 and 9 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claim 20 is rejected for the same reasons as claim 9.  Thus, the arguments analogous to that presented above for claim 9 are equally applicable to claim 20.  Claim 20 distinguishes from claim 9 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruan et al in view of U.S. Patent Application Publication No. 20190132520 (Gupta et al)
Regarding claim 3, Ruan et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Ruan et al discloses the first model is a deep neural network for finding saliency (page 3, paragraph 41).  

Gupta et al discloses a saliency model includes a long-short term memory network or a recurrent neural network (page 6, paragraph 54).  
Ruan et al & Gupta et al are combinable because they are from the same field of endeavor, i.e. saliency detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a recurrent neural network.
The suggestion/motivation for doing so would have been to provide a more accurate flexible system by using more data and adapting to the user’s preference.
Therefore, it would have been obvious to combine the method of Ruan et al with the network of Gupta et al to obtain the invention as specified in claim 3.
Regarding claim 10, Ruan et al discloses the second model is a neural network (page 4, paragraph 45).  Ruan et al does not disclose expressly that the model is a convolutional neural network. Gupta et al discloses the network can be a convolutional neural network (page 6, paragraph 54).

Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruan et al in view of U.S. Patent Application Publication NO. 20150154759 (Nakayama et al).
Regarding claim 5, Ruan et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Ruan et al discloses generating the local attention for each of the at least one interested area comprises finding interested 
Ruan et al does not disclose expressly the set of interested areas is found by grouping each of the at least one interested area and one or more other interested areas comprising a same object in one or more other image frames of the plurality of image frames into a set of interested areas. 
Nakayama et al discloses saliency of an object (fig. 1, item 21) found based on a set of interested areas, found by grouping each of the at least one interested area and one or more other interested areas comprising a same object in one or more other image frames of the plurality of image frames into a set of interested areas (fig. 1, item 13).
Ruan et al and Nakayama et al are combinable because they are from the same field of endeavor, i.e. image attention processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to group other areas from the same object in other frames.
The suggestion/motivation for doing so would have been to provide a more robust system by considering objects over time, and a faster system by using previously calculated information.
Therefore, it would have been obvious to combine the method of Ruan et al with the other areas of frames processing of Nakayama et al to obtain the invention as specified in claim 5.
Claim 14 is rejected for the same reasons as claim 5.  Thus, the arguments analogous to that presented above for claim 5 are equally applicable to claim 14.  Claim 14 distinguishes from claim 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        11/9/2021